Case 20-12602-amc          Doc 12    Filed 06/29/20 Entered 06/29/20 16:10:12            Desc Main
                                     Document     Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                 :
                                                          :
            Brad Wilhelm                                  :       Case No.: 20-12602(AMC)
                                                          :
            Debtor                                        :       Chapter 13


        EXPEDITED MOTION TO RECONSIDER THE JUNE 29, 2020 ORDER
                   DISMISSING THE CHAPTER 13 CASE


            Comes Now, Brad Wilhelm, hereinafter referred to as “Debtor” and move this

   Honorable Court to vacate its June 29,2020 Order Dismissing the instant matter and in

   support thereof aver the following:

            1.       The above captioned bankruptcy matter was filed as a Chapter 13 on or

   about June 11, 2020.

            2.       The Chapter 13 bankruptcy matter was assigned case number 20-12602.

            3.       The Debtor’s case was dismissed on June 29, 2020 for failure to file the

   Schedules, Statements and related documents.

            4.       Due to the logistical constraints of COVID-19, the Debtor had difficulty

   getting documents signed and then returned.

            5.       The deadline to file the remaining documents was June 26, 2020 and the

   Debtor provided those documents two business days later on June 29, 2020.

            6.       The Debtor will file the remaining schedules and documents in furtherance

   of this motion.

            7.       It is humbly requested that an expedited hearing be granted here, as the

   Debtor’s home is listed for Sheriff Sale in August.
Case 20-12602-amc        Doc 12   Filed 06/29/20 Entered 06/29/20 16:10:12           Desc Main
                                  Document     Page 2 of 2

             WHEREFORE, for the reasons stated herein, the Debtor respectfully requests

   that this Honorable Court Reconsider its June 29, 2020 Order dismissing the instant

   matter.



                                                       Respectfully submitted,

                                                       /s/ Brad J. Sadek, Esquire
   Dated: June 29, 2020                                Brad J. Sadek, Esquire
                                                       Sadek and Cooper
                                                       1315 Walnut Street
                                                       Suite 502
                                                       Philadelphia, PA 19107
